DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “from the inventory” in Line 25 should read “from inventor” to better agree with the rest of the claim limitations which refer to inventory.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “the specific rectangular shaped portable electronic device” in Line 7 renders the claim indefinite since it is unclear if the Applicant is referring to the “specific model of the specific rectangular shaped portable electronic device” established previously or a different model.  It is suggested that the Applicant amend Line 7 to read “the specific model of the specific rectangular shaped portable electronic device” to overcome this issue. 
Re. Cls. 1 and 5-7, Applicant used the limitation “or portions thereof” in reference to the neck.  However, it is unclear how “portions” of the neck could be included in the particular method steps (i.e. including within a box or bag, stocking in inventory, shipping the box or bag) and the device still function properly.  In other words, if only portions of the neck were included in the box/bag, stocked in inventory or shipped, which is currently encompassed by the claimed invention, the security apparatus would be incomplete and not be able to be properly used or assembled by the end user/customer.  Therefore, the limitations render the claim indefinite in the Examiner’s position.  It is suggested that the Applicant delete this phrase in claims 1 and 5-7 to overcome this issue. 
Claim 1 recites the limitation "the collar" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cls. 3 and 13, the limitation “in attachment elements of the brace elements” renders the claim indefinite in the Examiner’s position. Firstly, there are no “brace elements” previously established and therefore that phrase lacks antecedent basis in the claims.  Furthermore, previously within claims 3 and 13, Applicant establishes that holes are drilled into brace support element portion and portions of the support arms.  It is unclear if the Applicant is intending to refer to one of those parts previously established or a different part.  The way the claim is currently written it appears as if the Applicant is referring to different parts which renders the claim indefinite. It is suggested that the Applicant amend the claim to refer to one of the previously established parts in the mounting bracket or the support arms to more definitely define Applicant’s invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino US 2016/0278544 (hereinafter Rubino) in view of Rapp US 8537012 (hereinafter Rapp) in view of Hanlen US 2008/0202958 (hereinafter Hanlen) in view of Kim US 2012/0322518 (hereafter Kim).

    PNG
    media_image1.png
    799
    666
    media_image1.png
    Greyscale

Re. Cl. 1, Rubino discloses: A method of providing a security apparatus (see Fig. 18) that can be used to secure a rectangular shaped portable electronic device (see 430, Fig. 18) to a display surface (see Fig. 18, via 409), the method comprising: obtaining dimensions for a specific model of the specific rectangular shaped portable electronic device (see Fig. 18, 430 has specific dimensions); selecting a version of a brace element (424s, Fig. 17), based on a thickness of the specific rectangular shaped portable electronic device (see Fig. 18, by fitting over top of the electronic device 430 as shown, the elements 415 and 420 must be based on the thickness of the device 430); and producing first and second mounting brackets (422s Fig. 17-18) for the specific model of the specific rectangular shaped portable electronic device (see Fig. 17-18), the first and second mounting brackets being from a sheet metal or alloy (Paragraph 0121, Lines 1-5); bending the first/ second mounting bracket to form the second mounting bracket (see Fig. 17-18, the members 422 are bend into their form); and attaching one or more of the selected version of the brace element to each of the first and second mounting brackets (see Fig. 17-18, via fasteners 470); including, first and second mounting brackets with the one or more of the selected version of the brace element attached to each of the first and second mounting brackets (see Fig. 17-18), along with a neck (404, Fig. 1) or portions thereof and a unit of fastener hardware (see 403, 409, 470 and 458 Fig. 18).
Re. Cl. 2, Rubino discloses:  the bending to form the first mounting bracket comprises bending to form a first support shelf (422, Fig. 15-16) and a first support arm (462, Fig. 15) that is at a first angle relative to the first support shelf (see Fig. 15-18), the first support shelf and the first support arm comprising parts of the first mounting (see Fig. 15); and the bending to form the second mounting bracket comprises bending to form a second support shelf and a second support arm that is at a second angle relative to the second support shelf, the second support shelf and the second support arm comprising parts of the second mounting bracket (see Fig. 15-18, 422 and 462).
Re. Cl. 10, Rubino discloses: the rectangular shaped portable electronic device that the apparatus can be used to secure to a display surface comprises a mobile phone or a tablet computer (Paragraph 0005, Lines 2-3).
Re. Cls. 1, Rubino does not disclose selecting the brace element from inventory, the first and second mounting brackets are custom, producing the first and second mounting brackets by using computer aided design software to design a first pattern for a first blank and a second pattern for a second blank based on the dimensions for the specific model of the specific rectangular shaped portable electronic device; cutting or stamping the first/second blank based on the first/second pattern; the first and second mounting brackets are bent from blanks, including within a box or bag, the parts of the device, the neck obtained from inventory thereof, a unit of the collar Attorney Docket No.: ONQS-01001 US21001us2-app-31-obtained from inventory thereof, or a unit of the fastener hardware obtained from inventory thereof. Rapp discloses a display system (Fig. 1) for an electronic device (11, Fig. 1) which also includes a tether (5, Fig. 1) similar to as disclosed in Rubino. Re. Cl. 1, Rapp discloses first and second neck portions (see annotated figure 3, left half of 9 and right half of 9) configured to be secured to one another (the neck portions are secured together as being parts of the structure 9 which is a single piece as shown in Fig. 3) and a collar (4, Fig. 1) that is configured to be slid over and encase peripheries of the first and (see Fig. 1-3, the collar 4 encases portions 31 and 32 of the annotated neck portions); and one or more fasteners (31, Fig. 3) extending from and/or attached to a distal end of at least one of the neck portions (see Fig. 3), the one or more fasteners configured to be used to secure the security apparatus to a tabletop of a display table or another display surface (see Fig. 1-3, via 31 and 23).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the Rubino device to include the collar and
neck configuration of Rapp since Rapp states that such a modification enables the device to be secured to a display surface (Col. 3, Lines 32-35).
Re. Cl. 1, the combination of Rubino in view of Rapp does not disclose selecting the brace element from inventory, the first and second mounting brackets are custom, producing the first and second mounting brackets by using computer aided design software to design a first pattern for a first blank and a second pattern for a second blank based on the dimensions for the specific model of the specific rectangular shaped portable electronic device; cutting or stamping the first/second blank based on the first/second pattern; the first and second mounting brackets are bent from blanks, including within a box or bag, the parts of the device, the neck obtained from inventory thereof, the unit of the collar Attorney Docket No.: ONQS-01001 US21001us2-app-31-obtained from inventory thereof, or the unit of the fastener hardware obtained from inventory thereof.  Rubino does however disclose that the device is intended to be used with various different articles having various different shapes, sizes and configurations (see Paragraphs 0005 and 0067).  The Examiner (see Figs. 1-6 and Paragraph 0067, Lines 1-10) so that they may be used for particular devices.  Hanlen further discloses that it is known to carry inventory of these devices to select a particular device from the inventor depending upon the intended use (Paragraph 0067, Lines 1-10).  Lastly, Hanlen discloses that it is known to include the devices for transport in a box (Paragraph 0068, Lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Rubino in view of Rapp device to be in a form where individual parts can be selected for specific uses as disclosed by Hanlen since Hanlen states that such a modification would enable for a host of household electronic items of different types and sizes (Paragraph 0067, Lines 7-9).  Furthermore, it would have been obvious to one of ordinary skill in the art to include the object in a box or bag to prevent the objects from being lost or misplaced when not being used. 
Re. Cl. 1, the combination of Rubino, Rapp and Hanlen does not disclose producing the first and second mounting brackets by using computer aided design software to design a first pattern for a first blank and a second pattern for a second blank based on the dimensions for the specific model of the specific rectangular shaped portable electronic device; cutting or stamping the first/second blank based on the first/second pattern; the first and second mounting brackets are bent from blanks.  Kim (Fig. 1) being using computer aided design software to design a first pattern for a first blank and a second pattern for a second blank based on the dimensions for the specific model of the specific rectangular shaped portable electronic device (Paragraph 0032, Lines 11-17); cutting or stamping the first/second blank based on the first/second pattern; the first and second mounting brackets are bent from blanks (Paragraph 0032, Lines 11-17).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use computer aided design to form the first and second mounting brackets of Rubino as disclosed by Kim since CAD design is a time saving process which would increase productivity of the manufacturing process. 
Re. Cl. 4, the combination discussed above would discloses: the fastener hardware (see Fig. 15-18, of Rubino, 109, 403, 470 and 458) selected from inventory thereof (as disclosed by Hanlen and discussed above) is for use in securing portions of the custom first and second mounting brackets between portions of the neck and for use in securing the security apparatus to a display surface (see Fig. 18, 470 and 458 secure the device together and therefore device 430 to a supporting surface).
Re. Cl. 5, the combination discussed above would discloses: stocking in inventory multiple units of each of two or more versions (see Hanlen as discussed above)  of the brace element (see discussion above of Rubino) that includes a corner element (490, Fig. 15) configured to be placed over a corner of a rectangular shaped portable electronic device (see Fig. 15-18), each of the versions for use with a different (as discussed above in reference to Hanlen and Rubino); stocking in inventory multiple units (see as discussed above in reference to Hanlen) of the neck (see 404, Fig. 18 of Rubino) or portions thereof; stocking in inventory multiple units (as discussed above in reference to Hanlen) of the collar configured to be slid over peripheries of the neck or portions thereof (see above discussion of Rapp, collar 4 over the annotated neck portions); and stocking in inventory multiple units (as discussed in reference to Hanlen) of the fastener hardware (see Fig. 18 of Rubino).
Re. Cl. 6, the combination discussed above would discloses: shipping the box or bag (see Hanlen as discussed above and in Paragraph 0068), which includes the custom first and second mounting brackets with the one or more of the selected version of the brace element attached to each of the first and second mounting brackets, along the neck or portions thereof obtained from inventory, the unit of the collar obtained from inventory, and the unit of the fastener hardware obtained from inventory (see above discussion of the combination of Rubino, Rapp, Hanlen and Kim).
Re. Cl. 7, the combination discussed above would discloses: stocking in inventory multiple units of each (see discussion of Hanlen above) of two or more versions of a neck base (see 31, Fig. 3 of Rapp) that can be attached to the neck (see annotated figure 1 of Rapp), or portions thereof, and is used to attach the security apparatus to a display surface (see Fig. 1 of Rapp); Attorney Docket No.: ONQS-01001 US2 1001us2-app-33- selecting one of the versions of the neck base; and including, within the box or bag, the selected version of the neck base (see Fig. 1 of Rapp and discussion of Hanlen above).
Re. Cl. 8, the combination discussed above would discloses: the selecting one of the versions of the neck base is based on a customer request (based on the disclosure of Hanlen, by choosing the parts of the device for usage with different sized and shaped devices, the selection must be done based on a request by a customer, i.e. by stating which device is used).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rubino, in view of Rapp in view of Hanlen in view of Kim as applied to claims 1-2, 4-8 and 10 above, and further in view of Trinh US 2014/0092531 (hereinafter Trinh).
Re. Cl. 3, the combination discussed above would discloses: the producing the custom first and second mounting brackets for the specific model of the specific rectangular shaped portable electronic device, further comprises, holes in portions of the first and second blanks that will comprise brace support element portions of the first and second support shelves, and further holes in portions of the first and second blanks that will comprise the support arms (see Fig. 15-16, holes in 422 and where fasteners 458 pass in Rubino); and the attaching the at least one of the selected version of the brace element to each of the first and second support shelves comprises inserting rivets or other fasteners (see 458 and 470, Fig. 16 in Rubino) through the holes in the portions of the first and second blanks that comprise brace support element portions of the first and second support shelves, and through corresponding holes in attachment elements of the brace elements (see Fig. 16 in Rubino).
Re. Cl. 3, the combination discussed above does not disclose prior to bending the first and second blanks, drilling the holes in the first and second support shelves and (Paragraph 0044, Lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Rubino, Rapp, Hanlen and Kim device to have the holes drilled as disclosed by Trinh since drilling is a known manufacturing process which can be carried out by multiple pieces of equipment.
Re. Cl. 3 and the limitation “prior to the bending the first and second blanks,” it is the Examiner’s position that the claimed method step would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make it easier for one to manufacture the device since a flat piece is generally easier to drill into than a bent piece.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rubino, in view of Rapp in view of Hanlen in view of Kim as applied to claims 1-2, 4-8 and 10 above, and further in view of Yeager US 2011/0068920 (hereinafter Yeager).
Re. Cl. 9, as discussed above, Rapp discloses a version of the neck base which includes a single cylindrical threaded rod (see 31, Fig. 3) but does not disclose an alternate version which includes a plurality of bolts.  Yeager disclose a neck base (3, Fig. 4a) which can be secured to a supporting surface via the use of a plurality of bolts (112, Fig. 4b; Paragraph 0039, Lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device to include the attachment via a plurality of bolts as disclosed by Yeager to provide multiple attachment .  
Allowable Subject Matter
Claims 11-20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the specific limitation of “securing portions of the custom first and second mounting brackets between the units of the first and second neck portions” in the combination of claim 11 is not anticipated or rendered obvious by the prior art of record.  It is the Examiner’s position that this limitation is similar in nature to what constituted allowable subject matter in application 16/572,283 now US Patent 10,920,922.  It is suggested to the Applicant that similar amendments be made to claim 1 which would define over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trinh US 20140092531 discloses a security device for electronics which include custom parts (see Paragraph 0029 and 0041) which is presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632